Citation Nr: 1609840	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-16 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	C. King, Agent


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from November 1979 to April 1997.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in December 2015, a transcript of which is of record.  

The record indicates that the RO by its rating decision of October 2013 denied entitlement to service connection and increased ratings for multiple disorders and this was followed by entry of a notice of disagreement in November 2013 and the issuance by the RO of a statement of the case in June 2015.  At the December 2015 hearing, argument was advanced that such appeal had been timely perfected, although no timely filed substantive appeal is now of record.  Such is further addressed in the REMAND below.  

The Board grants TDIU entitlement from May 21, 2013, and REMANDS to the Agency of Original Jurisdiction (AOJ) the issue of the Veteran's TDIU entitlement prior to May 21, 2013, as addressed further in the REMAND portion of this document below.  


FINDING OF FACT

The Veteran was rendered unemployable as of May 21, 2013, solely as a result of his multiple, service-connected disabilities ratable in combination from that date as 70 percent disabling, considering his educational and occupational background, and his unemployability has continued unabated since that point in time. 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU as of May 21, 2013, and continuously thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation  Service, for extraschedular consideration. 

In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, effective as of May 21, 2013, a combined schedular disability evaluation of 70 percent was in place, based on grants of service connection for a major depressive disorder secondary to lumbosacral strain (30 percent disabling), lumbosacral strain (20 percent disabling), sciatica affecting the left lower extremity secondary to lumbosacral strain (20 percent disabling), degenerative arthritis of the right foot, residuals of a left knee meniscectomy, tinnitus, and hypertension (each 10 percent disabling), and bilateral hearing loss, left leg phlebitis, hemorrhoids, scar of the chest, hypertensive retinopathy, erectile dysfunction, and headaches (each 0 percent disabling.  In his TDIU application, dated in December 2009, the Veteran reported having completed two years of college and last worked in July 2009 as an employee of the U.S. Postal Service.  

Review of the record indicates that the Veteran's major depression, lumbosacral strain, and left leg sciatica are of a common etiology and the ratings therefor are combinable, such that the requirement of 38 C.F.R. § 4.16(a) of having at least one disability that is 60 percent disabling is satisfied.  The record also includes the reports of several VA examinations conducted in June and July 2013 which reflect multiple assessments, based on individual service-connected disabilities, that each limited the Veteran to sedentary employment.  When such limitations are combined and considered along with additional, limiting restrictions imposed by hearing loss, tinnitus, headaches which restrict driving due to light sensitivity, and demonstrated significant social and occupational impairment with reduced reliability and productivity resulting from service-connected major depression, the Veteran's employability is found to be fully compromised.  Given the foregoing, and with resolution of reasonable doubt in the Veteran's favor, TDIU entitlement on a continuous basis from May 21, 2013, to the present, is conceded and to that extent, alone, the benefit sought on appeal is granted.  


ORDER

Entitlement to a TDIU is granted from May 21, 2013, and continuing thereafter uninterrupted, subject to those provisions governing the payment of monetary benefits.  


REMAND

There remains on appeal the question of the Veteran's TDIU entitlement prior to May 21, 2013, based on his December 2009 claim therefor.  During that period, a combined disability rating of 60 percent was in effect, but as indicated in the Introduction above, an appeal was initiated by the Veteran in May 2013 as to various other claims for service connection and increased ratings, which according to the Veterans Appeals Control and Locator System (VACOLS) the RO closed out August 31, 2015, on the basis of the Veteran's failure to respond.  However, at his December 2015 hearing, testimony was received that in fact a timely substantive appeal had been timely submitted to VA to continue that appeal.  This is not shown by the record as it is currently developed and remand is necessary to ascertain whether a timely substantive appeal was in fact received by VA, such that those matters, as inexplicably intertwined to the issue remaining within the Board's jurisdiction, need to be resolved prior to the Board's entry of a final administrative decision as to TDIU entitlement prior to May 21, 2013.  

Moreover, the Veteran's hearing testimony elicited at his December 2015 hearing reflects allegations of increased disability involving several service-connected disabilities, including but not limited to his major depressive disorder, headaches, hemorrhoids, left knee disorder, and left leg phlebitis.  Such testimony raises new intertwined claims for increase, regardless of whether the prior appeal is found to not have been timely perfected.  Further actions by the AOJ are necessary should it be determined that the appeal of the October 2013 action does not remain pending.  Remand to obtain same is deemed advisable.  

In addition, the Veteran through his recent hearing testimony requested that a VA examination be conducted for evaluation of all of his service-connected disabilities in determining whether their combined effect renders him unemployable.  While the Board's action in granting TDIU entitlement as of May 2013 precludes the need for any examination as to TDIU entitlement for that period, obtaining a professional or vocational opinion as to the effects of the Veteran's service-connected disabilities on his employability for the period prior to May 2013 would certainly be of assistance in evaluating the merits of the remaining appellate issue.  

Accordingly, this matter is REMANDED for the following actions:

1.  Ascertain whether the appeal of the claims denied by the rating decision of October 2013 remains pending, i.e., whether an appeal was perfected within the time limits prescribed by law or deemed so by the AOJ.  If so, undertake those actions necessary to facilitate the Board's eventual review of those matters; if not, the Veteran should be advised of the actions taken and his right to appeal any adverse findings as to the timeliness of appeal.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in his VA claims folder.  

3.  As applicable, identify with assistance from the Veteran any and all claims for increase initiated though his hearing testimony in December 2015 hearing, and, as applicable, undertake all actions needed to comply with the VA's duties to notify and assist, leading to an adjudication of such claims, followed by notice to the Veteran of the actions taken and his right to appeal any adverse actions.  

4.  Obtain a medical and/or vocational expert opinion as to the question of whether it was at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, alone, rendered him unable to obtain and maintain substantially gainful employment prior to May 21, 2013, based on the severity of only his service-connected disorders and in light of his prior work experience and educational attainment.  The entirety of the Veteran's electronic claims folder should be made available to the reviewer.  

5.  Thereafter, as applicable, the issue of TDIU entitlement prior to May 21, 2013, should be readjudicated and if the benefit sought continues to be denied, furnish to the Veteran and his representative a supplemental statement of the case and afford him a reasonable period for a response, prior to return of the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


